Title: To Benjamin Franklin from Jonathan Williams, Sr., 15 February 1773
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Honoured Sir
Boston Feby 15th 1773
I wrote you Decr. 27 by Capt: Jenkins, and Inform’d you of a proposal made by Hall or rather Halls Friends, Who have advanced the Hundred pounds Sterling, and I have Received it, on this Condition, to Wait for the Remander Six and twelvemonths, to be paid in two equal payments from the above Date. I Wish I had your Orders in regard to the Disposition of the money as aunt Wants to be doing She Desires me to Invest fifty pounds of it in a Bill of Exchange and Send it home to you, and She Will accompany it With an Invoice of Such Goods as She Wants to make a beginning With, the Remander She Wishes to reserve here (if agreeable to you) as She think it may be Improv’d to more advantage and I Belive it may. So many failing in Business makes Good Sometimes Cheaper here then in London. Capt. Symmes Sails for London in about 10 Days time by him We shall Send Said Bill and Invoice for your approbation. My Wife Joines With our best Respects and I am With the Greatest Esteem Your Dutifull Nephew and Humble Servant
Jona Williams
 
Addressed: To / Doctr. Benjamin Franklin / Craven Street / London / per Capt Hatch
